In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal, as limited by their briefs, from so much of an order of the Supreme Court, Kings County, dated April 7, 1971, as, upon reconsideration, adhered to the original decision denying their application for a general preference. Order reversed insofar as appealed from, without costs, and application for a general preference granted. Among other injuries, plaintiff Viola Banks allegedly sustained a Colle’s fracture of the left wrist, with residual deformity and ulnar neuritis, loss of flexion and range of motion, *908in addition to shortening and dorsal tilt of the distal end of the radius. Uncontroverted medical reports state that permanent partial disability will result in the left wrist. In our opinion, the nature and extent of the disability and functional loss could warrant a possible evaluation in excess of the monetary jurisdiction of the Civil Court of the City of New York and a general preference should be granted (Phillips v. Beechcraft Apts., Section No. 1 Corp., 36 A D 2d 729; Florio v. Glen Oaks Vil., 25 A D 2d 562; De Stafanis v. City of New York, 20 A D 2d 788). Martuseello, Latham and Shapiro, JJ., concur; Hopkins, Acting P. J., and Munder, J., dissent and vote to affirm the order insofar as appealed from.